DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “the request to order additional analyte sensors”.  There is insufficient antecedent basis for this limitation in the claim.  It is being interpreted as “the request to order additional transmitters”, as ordering additional analyte sensors is never discussed in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-30 rejected under 35 U.S.C. 103 as being unpatentable over Drew (US 20110152756 A1, cited by applicant) in view of Frikart (WO 2008154467 A1) and Agus (WO 2005044088 A2).
	Regarding claims 1, 23, and 27, Drew teaches an ambulatory medicament pump (Paragraph 0028:  “IMD 12 may include a reservoir, pump and controller for delivery of a therapeutic fluid via catheter 18. IMD 12 and catheter 18 together form an implantable fluid delivery device”) configured to automatically generate a user prompt comprising a component ordering interface based on an estimate of remaining components falling below a reordering threshold (Paragraph 0077:  “After the fill volume is calculated, processor 84 may store the parameter for the fluid in memory 86, as well as command telemetry module 88 to communicate with IMD 12 via telemetry module 30”), the ambulatory medicament pump comprising: 
a wireless data interface configured to facilitate communication with a remote electronic device (Paragraph 0028:  “In this case, the fluid delivery device is fully implantable within the patient, but may communicate with external devices such as programmer 20 via wireless telemetry, and receive refill of therapeutic fluid via percutaneous injection”); 
a non-transitory memory configured to store specific computer-executable instructions (Paragraph 0033:  “IMD 12 may include a memory to store one or more therapy programs, instructions defining the extent to which patient 16 may adjust therapy parameters, switch between dosing programs, or undertake other therapy adjustments”); and 
an electronic processor in communication with the non-transitory memory and configured to execute the specific computer-executable instructions (Paragraph 0046:  “For example, programmer 20 or IMD 12 may include one or more processors configured to determine a refill interval for refilling IMD 12 with a therapeutic fluid based on an expiration time of the fluid stored in a memory of and/or determined by the processor of the device.”) to at least: 
receive an indication of a number of initial components in possession of a subject (Paragraph 0077:  “Processor 84 of programmer 20, in this example, calculates the proper fill volume for the identified therapeutic fluid based on the expiration time and the volume of fluid reservoir 34 of IMD 12 into which the fluid is to be filled”);
monitor a usage of components over a period by receiving at least one of a plurality of component change indications during the period (Paragraph 0077:  “For example, processor 84 calculates the amount of fluid volume depleted over the course of the expiration time based on a therapy schedule stored in memory 28 according to which IMD 12 is programmed to administer the fluid to patient 16, as well as rules also stored in memory 28 related to supplemental boluses that may be administered by the patient”), wherein the plurality of components change indications comprises: 
an electronic component change request, received via user interaction with a component change interface, to change a component in communication with the ambulatory medicament pump (Paragraph 0077:  “After the fill volume is calculated, processor 84 may store the parameter for the fluid in memory 86, as well as command telemetry module 88 to communicate with IMD 12 via telemetry module 30. Processor 84 may also control programmer 20 to display the fill volume to, e.g., a clinician who may then refer to the displayed value to properly fill IMD 12 with the therapeutic fluid.”); 
a component expiration alert, received from the remote electronic device via the wireless data interface, indicating that a component has expired or has passed or is at an expiration threshold (Paragraph 0092:  “In the example of FIG. 4, a refill alarm is generated upon expiration of the refill interval (114)”); and 
a component failure alert, received via a component monitoring system of the ambulatory medicament pump, indicating that a component in communication with the ambulatory medicament pump has a failure (Paragraph 0045 and Paragraph 0077:  failure when refill would be needed before expiration time is hit); 
determine an estimate of remaining components in possession of the subject at the end of the period based on the number of initial components and the usage of components during the period (Paragraph 0077:  “For example, programmer 20 or IMD 12 may include one or more processors configured to determine a refill interval for refilling IMD 12 with a therapeutic fluid based on an expiration time of the fluid stored in a memory of and/or determined by the processor of the device”); 
determine that the estimate of remaining components falls below a reordering threshold (Paragraph 0077:  “In the event the fluid volume that will be depleted over the expiration time is less than the volume of reservoir 34, processor 84 may set the fill volume for the liquid based on the expiration time. In the event, however, the fluid volume depleted over the expiration time is more than the volume of reservoir 34, processor 84 may set the fill volume equal to or less than the reservoir volume”); 
355in response to determining that the estimate of remaining components falls below the reordering threshold, automatically generate a user prompt comprising a component ordering interface (Paragraph 0077:  “After the fill volume is calculated, processor 84 may store the parameter for the fluid in memory 86, as well as command telemetry module 88 to communicate with IMD 12 via telemetry module 30”); 
receive, via user interaction with the component ordering interface, a request to order additional components (Paragraph 0077:  “After the fill volume is calculated, processor 84 may store the parameter for the fluid in memory 86, as well as command telemetry module 88 to communicate with IMD 12 via telemetry module 30.  Processor 84 may also control programmer 20 to display the fill volume to, e.g., a clinician who may then refer to the displayed value to properly fill IMD 12 with the therapeutic fluid”); and 
in response to receiving the request to order additional components, transmit a purchase order for additional components (Paragraph 0077:  “After the fill volume is calculated, processor 84 may store the parameter for the fluid in memory 86, as well as command telemetry module 88 to communicate with IMD 12 via telemetry module 30.  Processor 84 may also control programmer 20 to display the fill volume to, e.g., a clinician who may then refer to the displayed value to properly fill IMD 12 with the therapeutic fluid”:  display to clinician via telemetry module would be transmitting a purchase order);
as well as the system being capable of being used as a glucose (Paragraph 0015:  “For example, in some cases, a fluid delivery device may deliver pain-relieving drug(s) to patients with chronic pain, insulin to a patient with diabetes, or other fluids to patients with different disorders”:  insulin controls glucose) level control system (Paragraph 0077:  “After the fill volume is calculated, processor 84 may store the parameter for the fluid in memory 86, as well as command telemetry module 88 to communicate with IMD 12 via telemetry module 30.  Processor 84 may also control programmer 20 to display the fill volume to, e.g., a clinician who may then refer to the displayed value to properly fill IMD 12 with the therapeutic fluid”:  display to clinician via telemetry module would be transmitting a purchase order).
Drew fails to teach an analyte sensor interface configured to facilitate communication with a component operatively connected to an analyte sensor and does not explicitly name a glucose control system.
Frikart teaches wherein an analyte sensor interface configured to facilitate communication with a component operatively connected to an analyte sensor  (Pg. 7 Line 25 - Pg. 8, Line 14:  “Examples of such an ambulatory medical device 1 may include, but should not be limited to, one or any combination of a medication delivery device such as an infusion pump, a glucose meter, a body fluid analyte sensor system including one or more subcutaneous and/or implanted body fluid analyte sensors, a remote terminal representing a remote infusion pump display on which data from the infusion pump is displayed to a user, or the like”) and explicitly names a glucose control system (Pg. 7 Line 25 - Pg. 8, Line 14:  “the medical device 1 is an insulin infusion pump and the remote electronic device is a hand-held, diabetes management unit”:  diabetes management unit is the same a glucose control system).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and methods of Drew to incorporate the explicit glucose control of Frikart, because it allows for improved diabetes management (Pg. 7 Line 25 - Pg. 8, Line 14 of Frikart).
Drew also fails to teach the specific transmitter as described in the applicant’s specification.  The specification describes facilitating replacement/reordering of a variety of components of the system, including a transmitter (used to help facilitate communication), infusion sets (including reservoir/cartridge for therapeutic fluid), and an analyte sensor itself.
Agus teaches replacement of multiple different components of an analyte system, including a transmitter (Pg. 11, Lines 9-21:  “In addition, the use of multiple components (e.g., analyte monitor and data processor, computer, communication station, or the like) facilitates upgrades or replacements, since one module, or the other, can be modified or replaced without requiring complete replacement of the monitor system. Further, the use of multiple components can improve the economics of manufacturing, since some components may require replacement on a more frequent basis, sizing requirements can be different for each module, different assembly environment requirements, and modifications can be made without affecting the other components”:  analyte sensor communicates with other devices and therefore includes a transmitter.  Transmitter could also be interpreted as the data processor, and the computer would be the processor claimed).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable component of Drew to incorporate a variety of replaceable components including a transmitter, analyte sensor, etc. taught by Agus, because it allows for replacement of components to be independent of one another, which allows for components that require replacement for frequently to be replaced sooner (Pg. 11, Lines 9-21 of Agus).

Regarding claim 16, Drew teaches a method of transmitting a purchase order for additional components from a glucose (Paragraph 0015:  “For example, in some cases, a fluid delivery device may deliver pain-relieving drug(s) to patients with chronic pain, insulin to a patient with diabetes, or other fluids to patients with different disorders”:  insulin control glucose) level control system (Paragraph 0077:  “After the fill volume is calculated, processor 84 may store the parameter for the fluid in memory 86, as well as command telemetry module 88 to communicate with IMD 12 via telemetry module 30.  Processor 84 may also control programmer 20 to display the fill volume to, e.g., a clinician who may then refer to the displayed value to properly fill IMD 12 with the therapeutic fluid”:  display to clinician via telemetry module would be transmitting a purchase order), the method comprising: 
by an electronic processor of a glucose level control system executing specific computer- executable instructions stored in a non-transitory memory in communication with the electronic processor (Paragraph 0033:  “IMD 12 may include a memory to store one or more therapy programs, instructions defining the extent to which patient 16 may adjust therapy parameters, switch between dosing programs, or undertake other therapy adjustments”): 
receiving an indication of a number of initial components in possession of a subject (Paragraph 0077:  “Processor 84 of programmer 20, in this example, calculates the proper fill volume for the identified therapeutic fluid based on the expiration time and the volume of fluid reservoir 34 of IMD 12 into which the fluid is to be filled”); 
monitoring a usage of components over a period by receiving at least one of a plurality of component change indications during the period (Paragraph 0077:  “For example, processor 84 calculates the amount of fluid volume depleted over the course of the expiration time based on a therapy schedule stored in memory 28 according to which IMD 12 is programmed to administer the fluid to patient 16, as well as rules also stored in memory 28 related to supplemental boluses that may be administered by the patient”), wherein the plurality of component change indications comprises: 
receiving, via user interaction with a component change interface, an electronic component change request, to change a component in communication with an ambulatory medicament pump of the glucose level control system (Paragraph 0077:  “After the fill volume is calculated, processor 84 may store the parameter for the fluid in memory 86, as well as command telemetry module 88 to communicate with IMD 12 via telemetry module 30. Processor 84 may also control programmer 20 to display the fill volume to, e.g., a clinician who may then refer to the displayed value to properly fill IMD 12 with the therapeutic fluid.”); 
receiving, via a wireless data interface in communication with a remote electronic device, a component expiration alert, indicating that a component has expired or has passed or is at an expiration threshold (Paragraph 0028:  “May communicate with external devices such as programmer 20 via wireless telemetry” and Paragraph 0092:  “In the example of FIG. 4, a refill alarm is generated upon expiration of the refill interval (114)”); and 
receiving, via a component monitoring system of the ambulatory medicament pump, a component failure alert indicating that a component in communication with the ambulatory medicament pump has a failure (Paragraph 0045 and Paragraph 0077:  failure when refill would be needed before expiration time is hit); 
determining an estimate of remaining components in possession of the subject at the end of the period based on the number of initial components and the usage of components during the period (Paragraph 0077:  “For example, programmer 20 or IMD 12 may include one or more processors configured to determine a refill interval for refilling IMD 12 with a therapeutic fluid based on an expiration time of the fluid stored in a memory of and/or determined by the processor of the device”);
determining that the estimate of remaining components falls below a reordering threshold (Paragraph 0077:  “In the event the fluid volume that will be depleted over the expiration time is less than the volume of reservoir 34, processor 84 may set the fill volume for the liquid based on the expiration time. In the event, however, the fluid volume depleted over the expiration time is more than the volume of reservoir 34, processor 84 may set the fill volume equal to or less than the reservoir volume”); 
in response to determining that the estimate of remaining components falls below the reordering threshold, automatically generating a user prompt comprising a component ordering interface (Paragraph 0077:  “After the fill volume is calculated, processor 84 may store the parameter for the fluid in memory 86, as well as command telemetry module 88 to communicate with IMD 12 via telemetry module 30”); 
receiving, via user interaction with the component ordering interface, a request to order additional components (Paragraph 0077:  “After the fill volume is calculated, processor 84 may store the parameter for the fluid in memory 86, as well as command telemetry module 88 to communicate with IMD 12 via telemetry module 30.  Processor 84 may also control programmer 20 to display the fill volume to, e.g., a clinician who may then refer to the displayed value to properly fill IMD 12 with the therapeutic fluid”); and 
in response to receiving the request to order additional components, transmitting a purchase order for additional components (Paragraph 0077:  “After the fill volume is calculated, processor 84 may store the parameter for the fluid in memory 86, as well as command telemetry module 88 to communicate with IMD 12 via telemetry module 30.  Processor 84 may also control programmer 20 to display the fill volume to, e.g., a clinician who may then refer to the displayed value to properly fill IMD 12 with the therapeutic fluid”:  display to clinician via telemetry module would be transmitting a purchase order).
Frikart explicitly names a glucose control system (Pg. 7 Line 25 - Pg. 8, Line 14:  “the medical device 1 is an insulin infusion pump and the remote electronic device is a hand-held, diabetes management unit”:  diabetes management unit is the same a glucose control system).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and methods of Drew to incorporate the explicit glucose control of Frikart, because it allows for improved diabetes management (Pg. 7 Line 25 - Pg. 8, Line 14 of Frikart).
Drew also fails to teach the specific transmitter as described in the applicant’s specification.  The specification describes facilitating replacement/reordering of a variety of components of the system, including a transmitter (used to help facilitate communication), infusion sets (including reservoir/cartridge for therapeutic fluid), and an analyte sensor itself.
Agus teaches replacement of multiple different components of an analyte system, including a transmitter (Pg. 11, Lines 9-21:  “In addition, the use of multiple components (e.g., analyte monitor and data processor, computer, communication station, or the like) facilitates upgrades or replacements, since one module, or the other, can be modified or replaced without requiring complete replacement of the monitor system. Further, the use of multiple components can improve the economics of manufacturing, since some components may require replacement on a more frequent basis, sizing requirements can be different for each module, different assembly environment requirements, and modifications can be made without affecting the other components”:  analyte sensor communicates with other devices and therefore includes a transmitter.  Transmitter could also be interpreted as the data processor, and the computer would be the processor claimed).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable component of Drew to incorporate a variety of replaceable components including a transmitter, analyte sensor, etc. taught by Agus, because it allows for replacement of components to be independent of one another, which allows for components that require replacement for frequently to be replaced sooner (Pg. 11, Lines 9-21 of Agus).

	Regarding claim 2 and 17, Drew teaches wherein the remote electronic device sends an indication of the component expiration alert based on a correlation of a ship date of one of the components with an expiration date of the component (Paragraph 0047:  “The expiration time(s) for the therapeutic fluid(s) delivered by IMD 12 may be based on or dictated by, e.g., a stability time set by the manufacturer of the therapeutic fluid, a clinician treating patient 16, the manufacturer of IMD 12, or combinations thereof” and Paragraph 0024:  “For example, a clinician may set an expiration time based on a maximum amount of time between patient visits”:  ship date essentially).
Drew fails to teach the specific transmitter as described in the applicant’s specification.  The specification describes facilitating replacement/reordering of a variety of components of the system, including a transmitter (used to help facilitate communication), infusion sets (including reservoir/cartridge for therapeutic fluid), and an analyte sensor itself.
Agus teaches replacement of multiple different components of an analyte system, including a transmitter (Pg. 11, Lines 9-21:  “In addition, the use of multiple components (e.g., analyte monitor and data processor, computer, communication station, or the like) facilitates upgrades or replacements, since one module, or the other, can be modified or replaced without requiring complete replacement of the monitor system. Further, the use of multiple components can improve the economics of manufacturing, since some components may require replacement on a more frequent basis, sizing requirements can be different for each module, different assembly environment requirements, and modifications can be made without affecting the other components”:  analyte sensor communicates with other devices and therefore includes a transmitter.  Transmitter could also be interpreted as the data processor, and the computer would be the processor claimed).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable component of Drew to incorporate a variety of replaceable components including a transmitter, analyte sensor, etc. taught by Agus, because it allows for replacement of components to be independent of one another, which allows for components that require replacement for frequently to be replaced sooner (Pg. 11, Lines 9-21 of Agus).

	Regarding claims 3 and 18, Drew teaches wherein the remote electronic device sends an indication of the component expiration alert based on electronic expiration information associated with one or more of the components (Paragraph 0077-0078 and Paragraph 0092:  “In the example of FIG. 4, a refill alarm is generated upon expiration of the refill interval (114)”:  refill alert is also an expiration alert due to the refill alert being triggered by expiration data).
Drew fails to teach the specific transmitter as described in the applicant’s specification.  The specification describes facilitating replacement/reordering of a variety of components of the system, including a transmitter (used to help facilitate communication), infusion sets (including reservoir/cartridge for therapeutic fluid), and an analyte sensor itself.
Agus teaches replacement of multiple different components of an analyte system, including a transmitter (Pg. 11, Lines 9-21:  “In addition, the use of multiple components (e.g., analyte monitor and data processor, computer, communication station, or the like) facilitates upgrades or replacements, since one module, or the other, can be modified or replaced without requiring complete replacement of the monitor system. Further, the use of multiple components can improve the economics of manufacturing, since some components may require replacement on a more frequent basis, sizing requirements can be different for each module, different assembly environment requirements, and modifications can be made without affecting the other components”:  analyte sensor communicates with other devices and therefore includes a transmitter.  Transmitter could also be interpreted as the data processor, and the computer would be the processor claimed).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable component of Drew to incorporate a variety of replaceable components including a transmitter, analyte sensor, etc. taught by Agus, because it allows for replacement of components to be independent of one another, which allows for components that require replacement for frequently to be replaced sooner (Pg. 11, Lines 9-21 of Agus).

	Regarding claims 4 and 22, Drew teaches wherein the component expiration alert comprises electronic expiration information associated with one or more of the components (Paragraph 0077-0078 and Paragraph 0092:  “In the example of FIG. 4, a refill alarm is generated upon expiration of the refill interval (114)”:  refill alert is also an expiration alert due to the refill alert being triggered by expiration data).
 Drew fails to teach the specific transmitter as described in the applicant’s specification.  The specification describes facilitating replacement/reordering of a variety of components of the system, including a transmitter (used to help facilitate communication), infusion sets (including reservoir/cartridge for therapeutic fluid), and an analyte sensor itself.
Agus teaches replacement of multiple different components of an analyte system, including a transmitter (Pg. 11, Lines 9-21:  “In addition, the use of multiple components (e.g., analyte monitor and data processor, computer, communication station, or the like) facilitates upgrades or replacements, since one module, or the other, can be modified or replaced without requiring complete replacement of the monitor system. Further, the use of multiple components can improve the economics of manufacturing, since some components may require replacement on a more frequent basis, sizing requirements can be different for each module, different assembly environment requirements, and modifications can be made without affecting the other components”:  analyte sensor communicates with other devices and therefore includes a transmitter.  Transmitter could also be interpreted as the data processor, and the computer would be the processor claimed).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable component of Drew to incorporate a variety of replaceable components including a transmitter, analyte sensor, etc. taught by Agus, because it allows for replacement of components to be independent of one another, which allows for components that require replacement for frequently to be replaced sooner (Pg. 11, Lines 9-21 of Agus).

	Regarding claim 5, Drew teaches wherein the purchase order for additional component is transmitted to the remote electronic device (Paragraph 0077:  “After the fill volume is calculated, processor 84 may store the parameter for the fluid in memory 86, as well as command telemetry module 88 to communicate with IMD 12 via telemetry module 30.  Processor 84 may also control programmer 20 to display the fill volume to, e.g., a clinician who may then refer to the displayed value to properly fill IMD 12 with the therapeutic fluid”:  display to clinician via telemetry module would be transmitting a purchase order).  
Drew fails to teach the specific transmitter as described in the applicant’s specification.  The specification describes facilitating replacement/reordering of a variety of components of the system, including a transmitter (used to help facilitate communication), infusion sets (including reservoir/cartridge for therapeutic fluid), and an analyte sensor itself.
Agus teaches replacement of multiple different components of an analyte system, including a transmitter (Pg. 11, Lines 9-21:  “In addition, the use of multiple components (e.g., analyte monitor and data processor, computer, communication station, or the like) facilitates upgrades or replacements, since one module, or the other, can be modified or replaced without requiring complete replacement of the monitor system. Further, the use of multiple components can improve the economics of manufacturing, since some components may require replacement on a more frequent basis, sizing requirements can be different for each module, different assembly environment requirements, and modifications can be made without affecting the other components”:  analyte sensor communicates with other devices and therefore includes a transmitter.  Transmitter could also be interpreted as the data processor, and the computer would be the processor claimed).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable component of Drew to incorporate a variety of replaceable components including a transmitter, analyte sensor, etc. taught by Agus, because it allows for replacement of components to be independent of one another, which allows for components that require replacement for frequently to be replaced sooner (Pg. 11, Lines 9-21 of Agus).

	Regarding claim 6, Drew teaches wherein the remote electronic device is at least one of a portable electronic device or a remote computing environment (Paragraph 0045:  “In other examples, the refill alarm includes text or graphical messages delivered to patient 16 and/or a clinician via text message or e-mail from programmer 20 or another electronic device communicatively connected to IMD 12 and/or programmer 20, thereby providing a visual alert”).

	Regarding claim 9, Drew teaches wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: determine the number of initial components based on one or more transmitted purchase orders for additional components (Paragraphs 0052-0055:  previous fill amount is used in part to determine intervals for future refills).
Drew fails to teach the specific transmitter as described in the applicant’s specification.  The specification describes facilitating replacement/reordering of a variety of components of the system, including a transmitter (used to help facilitate communication), infusion sets (including reservoir/cartridge for therapeutic fluid), and an analyte sensor itself.
Agus teaches replacement of multiple different components of an analyte system, including a transmitter (Pg. 11, Lines 9-21:  “In addition, the use of multiple components (e.g., analyte monitor and data processor, computer, communication station, or the like) facilitates upgrades or replacements, since one module, or the other, can be modified or replaced without requiring complete replacement of the monitor system. Further, the use of multiple components can improve the economics of manufacturing, since some components may require replacement on a more frequent basis, sizing requirements can be different for each module, different assembly environment requirements, and modifications can be made without affecting the other components”:  analyte sensor communicates with other devices and therefore includes a transmitter.  Transmitter could also be interpreted as the data processor, and the computer would be the processor claimed).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable component of Drew to incorporate a variety of replaceable components including a transmitter, analyte sensor, etc. taught by Agus, because it allows for replacement of components to be independent of one another, which allows for components that require replacement for frequently to be replaced sooner (Pg. 11, Lines 9-21 of Agus).

	Regarding claim 10, Drew teaches wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: receive, via user interaction with a component reordering threshold interface, an indication of the reordering threshold (Paragraphs 0077-0078 and Paragraph 0045:  “In other examples, the refill alarm includes text or graphical messages delivered to patient 16 and/or a clinician via text message or e-mail from programmer 20 or another electronic device communicatively connected to IMD 12 and/or programmer 20, thereby providing a visual alert”).
Drew fails to teach the specific transmitter as described in the applicant’s specification.  The specification describes facilitating replacement/reordering of a variety of components of the system, including a transmitter (used to help facilitate communication), infusion sets (including reservoir/cartridge for therapeutic fluid), and an analyte sensor itself.
Agus teaches replacement of multiple different components of an analyte system, including a transmitter (Pg. 11, Lines 9-21:  “In addition, the use of multiple components (e.g., analyte monitor and data processor, computer, communication station, or the like) facilitates upgrades or replacements, since one module, or the other, can be modified or replaced without requiring complete replacement of the monitor system. Further, the use of multiple components can improve the economics of manufacturing, since some components may require replacement on a more frequent basis, sizing requirements can be different for each module, different assembly environment requirements, and modifications can be made without affecting the other components”:  analyte sensor communicates with other devices and therefore includes a transmitter.  Transmitter could also be interpreted as the data processor, and the computer would be the processor claimed).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable component of Drew to incorporate a variety of replaceable components including a transmitter, analyte sensor, etc. taught by Agus, because it allows for replacement of components to be independent of one another, which allows for components that require replacement for frequently to be replaced sooner (Pg. 11, Lines 9-21 of Agus).

	Regarding claim 11, Drew teaches wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: receive an indication of the reordering threshold from the remote electronic device (Paragraph 0045:  “In other examples, the refill alarm includes text or graphical messages delivered to patient 16 and/or a clinician via text message or e-mail from programmer 20 or another electronic device communicatively connected to IMD 12 and/or programmer 20, thereby providing a visual alert”).
Drew fails to teach the specific transmitter as described in the applicant’s specification.  The specification describes facilitating replacement/reordering of a variety of components of the system, including a transmitter (used to help facilitate communication), infusion sets (including reservoir/cartridge for therapeutic fluid), and an analyte sensor itself.
Agus teaches replacement of multiple different components of an analyte system, including a transmitter (Pg. 11, Lines 9-21:  “In addition, the use of multiple components (e.g., analyte monitor and data processor, computer, communication station, or the like) facilitates upgrades or replacements, since one module, or the other, can be modified or replaced without requiring complete replacement of the monitor system. Further, the use of multiple components can improve the economics of manufacturing, since some components may require replacement on a more frequent basis, sizing requirements can be different for each module, different assembly environment requirements, and modifications can be made without affecting the other components”:  analyte sensor communicates with other devices and therefore includes a transmitter.  Transmitter could also be interpreted as the data processor, and the computer would be the processor claimed).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable component of Drew to incorporate a variety of replaceable components including a transmitter, analyte sensor, etc. taught by Agus, because it allows for replacement of components to be independent of one another, which allows for components that require replacement for frequently to be replaced sooner (Pg. 11, Lines 9-21 of Agus).

	Regarding claim 12, Drew teaches wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: determine the reordering threshold based on the usage of components during the period and the estimate of remaining components in possession of the subject at the end of the period, wherein the reordering threshold is higher for a higher usage of components during the period compared to the reordering threshold for a lower usage of components during the period (Paragraph 0077:  refill is determined based on usage and the timeframe is adjusted if usage is high).
Drew fails to teach the specific transmitter as described in the applicant’s specification.  The specification describes facilitating replacement/reordering of a variety of components of the system, including a transmitter (used to help facilitate communication), infusion sets (including reservoir/cartridge for therapeutic fluid), and an analyte sensor itself.
Agus teaches replacement of multiple different components of an analyte system, including a transmitter (Pg. 11, Lines 9-21:  “In addition, the use of multiple components (e.g., analyte monitor and data processor, computer, communication station, or the like) facilitates upgrades or replacements, since one module, or the other, can be modified or replaced without requiring complete replacement of the monitor system. Further, the use of multiple components can improve the economics of manufacturing, since some components may require replacement on a more frequent basis, sizing requirements can be different for each module, different assembly environment requirements, and modifications can be made without affecting the other components”:  analyte sensor communicates with other devices and therefore includes a transmitter.  Transmitter could also be interpreted as the data processor, and the computer would be the processor claimed).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable component of Drew to incorporate a variety of replaceable components including a transmitter, analyte sensor, etc. taught by Agus, because it allows for replacement of components to be independent of one another, which allows for components that require replacement for frequently to be replaced sooner (Pg. 11, Lines 9-21 of Agus).

	Regarding claim 13, Drew teaches wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: in response to determining that the estimate of remaining components falls below the reordering threshold, transmit the purchase order for additional components (Paragraph 0077:  “In the event the fluid volume that will be depleted over the expiration time is less than the volume of reservoir 34, processor 84 may set the fill volume for the liquid based on the expiration time. In the event, however, the fluid volume depleted over the expiration time is more than the volume of reservoir 34, processor 84 may set the fill volume equal to or less than the reservoir volume … After the fill volume is calculated, processor 84 may store the parameter for the fluid in memory 86, as well as command telemetry module 88 to communicate with IMD 12 via telemetry module 30.  Processor 84 may also control programmer 20 to display the fill volume to, e.g., a clinician who may then refer to the displayed value to properly fill IMD 12 with the therapeutic fluid”).
Drew fails to teach the specific transmitter as described in the applicant’s specification.  The specification describes facilitating replacement/reordering of a variety of components of the system, including a transmitter (used to help facilitate communication), infusion sets (including reservoir/cartridge for therapeutic fluid), and an analyte sensor itself.
Agus teaches replacement of multiple different components of an analyte system, including a transmitter (Pg. 11, Lines 9-21:  “In addition, the use of multiple components (e.g., analyte monitor and data processor, computer, communication station, or the like) facilitates upgrades or replacements, since one module, or the other, can be modified or replaced without requiring complete replacement of the monitor system. Further, the use of multiple components can improve the economics of manufacturing, since some components may require replacement on a more frequent basis, sizing requirements can be different for each module, different assembly environment requirements, and modifications can be made without affecting the other components”:  analyte sensor communicates with other devices and therefore includes a transmitter.  Transmitter could also be interpreted as the data processor, and the computer would be the processor claimed).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable component of Drew to incorporate a variety of replaceable components including a transmitter, analyte sensor, etc. taught by Agus, because it allows for replacement of components to be independent of one another, which allows for components that require replacement for frequently to be replaced sooner (Pg. 11, Lines 9-21 of Agus).

	Regarding claim 14, Drew teaches wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: determine that the estimate of remaining components falls below an automatic reordering threshold; and in response to determining that the estimate of components falls below the automatic reordering threshold, transmit the purchase order for the additional components (Paragraph 0077:  “In the event the fluid volume that will be depleted over the expiration time is less than the volume of reservoir 34, processor 84 may set the fill volume for the liquid based on the expiration time. In the event, however, the fluid volume depleted over the expiration time is more than the volume of reservoir 34, processor 84 may set the fill volume equal to or less than the reservoir volume … After the fill volume is calculated, processor 84 may store the parameter for the fluid in memory 86, as well as command telemetry module 88 to communicate with IMD 12 via telemetry module 30.  Processor 84 may also control programmer 20 to display the fill volume to, e.g., a clinician who may then refer to the displayed value to properly fill IMD 12 with the therapeutic fluid”).
Drew fails to teach the specific transmitter as described in the applicant’s specification.  The specification describes facilitating replacement/reordering of a variety of components of the system, including a transmitter (used to help facilitate communication), infusion sets (including reservoir/cartridge for therapeutic fluid), and an analyte sensor itself.
Agus teaches replacement of multiple different components of an analyte system, including a transmitter (Pg. 11, Lines 9-21:  “In addition, the use of multiple components (e.g., analyte monitor and data processor, computer, communication station, or the like) facilitates upgrades or replacements, since one module, or the other, can be modified or replaced without requiring complete replacement of the monitor system. Further, the use of multiple components can improve the economics of manufacturing, since some components may require replacement on a more frequent basis, sizing requirements can be different for each module, different assembly environment requirements, and modifications can be made without affecting the other components”:  analyte sensor communicates with other devices and therefore includes a transmitter.  Transmitter could also be interpreted as the data processor, and the computer would be the processor claimed).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable component of Drew to incorporate a variety of replaceable components including a transmitter, analyte sensor, etc. taught by Agus, because it allows for replacement of components to be independent of one another, which allows for components that require replacement for frequently to be replaced sooner (Pg. 11, Lines 9-21 of Agus).

	Regarding claim 15, Drew teaches wherein the automatic reordering threshold is different than the reordering threshold (Paragraph 0077:  “In the event the fluid volume that will be depleted over the expiration time is less than the volume of reservoir 34, processor 84 may set the fill volume for the liquid based on the expiration time. In the event, however, the fluid volume depleted over the expiration time is more than the volume of reservoir 34, processor 84 may set the fill volume equal to or less than the reservoir volume”:  automatic threshold would be the second option, where the order is based upon not expiration, but running out of volume).

	Regarding claim 19, Drew teaches a method further comprising receiving one or more delivery indications from the remote electronic device that are indicative of initial components delivered to the subject (Paragraphs 0052-0055); and 
determining, based on the one or more delivery indications, the number of initial components delivered to the subject (Paragraphs 0052-0055:  previous fill amount is used in part to determine intervals for future refills).
Drew fails to teach the specific transmitter as described in the applicant’s specification.  The specification describes facilitating replacement/reordering of a variety of components of the system, including a transmitter (used to help facilitate communication), infusion sets (including reservoir/cartridge for therapeutic fluid), and an analyte sensor itself.
Agus teaches replacement of multiple different components of an analyte system, including a transmitter (Pg. 11, Lines 9-21:  “In addition, the use of multiple components (e.g., analyte monitor and data processor, computer, communication station, or the like) facilitates upgrades or replacements, since one module, or the other, can be modified or replaced without requiring complete replacement of the monitor system. Further, the use of multiple components can improve the economics of manufacturing, since some components may require replacement on a more frequent basis, sizing requirements can be different for each module, different assembly environment requirements, and modifications can be made without affecting the other components”:  analyte sensor communicates with other devices and therefore includes a transmitter.  Transmitter could also be interpreted as the data processor, and the computer would be the processor claimed).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable component of Drew to incorporate a variety of replaceable components including a transmitter, analyte sensor, etc. taught by Agus, because it allows for replacement of components to be independent of one another, which allows for components that require replacement for frequently to be replaced sooner (Pg. 11, Lines 9-21 of Agus).

Regarding claim 20, Drew teaches a method further comprising receiving, via the wireless data interface, an indication from the remote electronic device of the reordering threshold (Paragraph 0028:  “May communicate with external devices such as programmer 20 via wireless telemetry”, Paragraph 0077, and Paragraph 0092:  “In the example of FIG. 4, a refill alarm is generated upon expiration of the refill interval (114)”), wherein the reordering threshold is determined by the remote electronic device algorithmically (Paragraph 0077).

Regarding claims 21 and 29, Drew teaches a method further comprising transmitting the purchase order for additional components in response to determining that the estimate of remaining components falls below the reordering threshold (Paragraph 0077:  “After the fill volume is calculated, processor 84 may store the parameter for the fluid in memory 86, as well as command telemetry module 88 to communicate with IMD 12 via telemetry module 30.  Processor 84 may also control programmer 20 to display the fill volume to, e.g., a clinician who may then refer to the displayed value to properly fill IMD 12 with the therapeutic fluid”:  display to clinician via telemetry module would be transmitting a purchase order).
Drew fails to teach the specific transmitter as described in the applicant’s specification.  The specification describes facilitating replacement/reordering of a variety of components of the system, including a transmitter (used to help facilitate communication), infusion sets (including reservoir/cartridge for therapeutic fluid), and an analyte sensor itself.
Agus teaches replacement of multiple different components of an analyte system, including a transmitter (Pg. 11, Lines 9-21:  “In addition, the use of multiple components (e.g., analyte monitor and data processor, computer, communication station, or the like) facilitates upgrades or replacements, since one module, or the other, can be modified or replaced without requiring complete replacement of the monitor system. Further, the use of multiple components can improve the economics of manufacturing, since some components may require replacement on a more frequent basis, sizing requirements can be different for each module, different assembly environment requirements, and modifications can be made without affecting the other components”:  analyte sensor communicates with other devices and therefore includes a transmitter.  Transmitter could also be interpreted as the data processor, and the computer would be the processor claimed).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable component of Drew to incorporate a variety of replaceable components including a transmitter, analyte sensor, etc. taught by Agus, because it allows for replacement of components to be independent of one another, which allows for components that require replacement for frequently to be replaced sooner (Pg. 11, Lines 9-21 of Agus).

Regarding claim 24, Drew teaches wherein one of the components is in communication with an ambulatory medicament pump (Paragraph 0028:  “IMD 12 may include a reservoir, pump and controller for delivery of a therapeutic fluid via catheter 18. IMD 12 and catheter 18 together form an implantable fluid delivery device”) of the glucose (Paragraph 0015:  “For example, in some cases, a fluid delivery device may deliver pain-relieving drug(s) to patients with chronic pain, insulin to a patient with diabetes, or other fluids to patients with different disorders”:  insulin control glucose) level control system (Paragraph 0077:  “After the fill volume is calculated, processor 84 may store the parameter for the fluid in memory 86, as well as command telemetry module 88 to communicate with IMD 12 via telemetry module 30.  Processor 84 may also control programmer 20 to display the fill volume to, e.g., a clinician who may then refer to the displayed value to properly fill IMD 12 with the therapeutic fluid”:  display to clinician via telemetry module would be transmitting a purchase order).
Drew fails to teach the specific transmitter as described in the applicant’s specification.  The specification describes facilitating replacement/reordering of a variety of components of the system, including a transmitter (used to help facilitate communication), infusion sets (including reservoir/cartridge for therapeutic fluid), and an analyte sensor itself.
Agus teaches replacement of multiple different components of an analyte system, including a transmitter (Pg. 11, Lines 9-21:  “In addition, the use of multiple components (e.g., analyte monitor and data processor, computer, communication station, or the like) facilitates upgrades or replacements, since one module, or the other, can be modified or replaced without requiring complete replacement of the monitor system. Further, the use of multiple components can improve the economics of manufacturing, since some components may require replacement on a more frequent basis, sizing requirements can be different for each module, different assembly environment requirements, and modifications can be made without affecting the other components”:  analyte sensor communicates with other devices and therefore includes a transmitter.  Transmitter could also be interpreted as the data processor, and the computer would be the processor claimed).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable component of Drew to incorporate a variety of replaceable components including a transmitter, analyte sensor, etc. taught by Agus, because it allows for replacement of components to be independent of one another, which allows for components that require replacement for frequently to be replaced sooner (Pg. 11, Lines 9-21 of Agus).

Regarding claims 25 and 28, Drew teaches wherein the number of initial components is input via a component quantity interface (Paragraph 0052-0055 and Paragraph 0070-0073).
Drew fails to teach the specific transmitter as described in the applicant’s specification.  The specification describes facilitating replacement/reordering of a variety of components of the system, including a transmitter (used to help facilitate communication), infusion sets (including reservoir/cartridge for therapeutic fluid), and an analyte sensor itself.
Agus teaches replacement of multiple different components of an analyte system, including a transmitter (Pg. 11, Lines 9-21:  “In addition, the use of multiple components (e.g., analyte monitor and data processor, computer, communication station, or the like) facilitates upgrades or replacements, since one module, or the other, can be modified or replaced without requiring complete replacement of the monitor system. Further, the use of multiple components can improve the economics of manufacturing, since some components may require replacement on a more frequent basis, sizing requirements can be different for each module, different assembly environment requirements, and modifications can be made without affecting the other components”:  analyte sensor communicates with other devices and therefore includes a transmitter.  Transmitter could also be interpreted as the data processor, and the computer would be the processor claimed).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable component of Drew to incorporate a variety of replaceable components including a transmitter, analyte sensor, etc. taught by Agus, because it allows for replacement of components to be independent of one another, which allows for components that require replacement for frequently to be replaced sooner (Pg. 11, Lines 9-21 of Agus).

Regarding claims 26 and 30, Drew teaches wherein the request to order additional analyte sensors comprises a duration period, and wherein the electronic processor is further configured to execute the specific computer-executable instructions to at least: determine a quantity of additional components that corresponds to the duration period based on the usage of components during the period (Paragraph 0077: adjusts order based upon the period).
Drew fails to teach the specific transmitter as described in the applicant’s specification.  The specification describes facilitating replacement/reordering of a variety of components of the system, including a transmitter (used to help facilitate communication), infusion sets (including reservoir/cartridge for therapeutic fluid), and an analyte sensor itself.
Agus teaches replacement of multiple different components of an analyte system, including a transmitter (Pg. 11, Lines 9-21:  “In addition, the use of multiple components (e.g., analyte monitor and data processor, computer, communication station, or the like) facilitates upgrades or replacements, since one module, or the other, can be modified or replaced without requiring complete replacement of the monitor system. Further, the use of multiple components can improve the economics of manufacturing, since some components may require replacement on a more frequent basis, sizing requirements can be different for each module, different assembly environment requirements, and modifications can be made without affecting the other components”:  analyte sensor communicates with other devices and therefore includes a transmitter.  Transmitter could also be interpreted as the data processor, and the computer would be the processor claimed).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the replaceable component of Drew to incorporate a variety of replaceable components including a transmitter, analyte sensor, etc. taught by Agus, because it allows for replacement of components to be independent of one another, which allows for components that require replacement for frequently to be replaced sooner (Pg. 11, Lines 9-21 of Agus).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Drew, Frikart, and Agus  as applied to claim 1 above, and further in view of Kim (CN 1489741 A)
	Regarding claim 7, Drew, Frikart, and Agus fail to teach wherein the remote electronic device comprises payment account data associated with the subject, and wherein the remote electronic device is configured to automatically process payment for the purchase order using the payment account data associated with the subject.
	Kim teaches wherein the remote electronic device comprises payment account data associated with the subject, and wherein the remote electronic device is configured to automatically process payment for the purchase order using the payment account data associated with the subject (Disclosure:  “Furthermore, when diagnosis and treatment by the multiple mechanism request medical insurance payment automatically) with (patient, the medical insurance payment can be immediately and the pre-agreed date to issue declaration to medical insurance beneficiary request (patient automatically)”).  It would be obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Drew, Frikart, and Agus to incorporate the automatic payment taught by Kim, because it allows for increased convenience for the patient (Abstract of Kim).

	Regarding claim 8, Drew, Frikart, and Agus fail to teach wherein the remote electronic device is in communication with an insurance provider system associated with the subject, and wherein the remote electronic device is configured to automatically send the purchase order to the insurance provider system for processing.
	Kim teaches wherein the remote electronic device is in communication with an insurance provider system associated with the subject, and wherein the remote electronic device is configured to automatically send the purchase order to the insurance provider system for processing (Disclosure:  “Furthermore, when diagnosis and treatment by the multiple mechanism request medical insurance payment automatically) with (patient, the medical insurance payment can be immediately and the pre-agreed date to issue declaration to medical insurance beneficiary request (patient automatically)”).  It would be obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Drew, Frikart, and Agus to incorporate the automatic payment taught by Kim, because it allows for increased convenience for the patient (Abstract of Kim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791